          Case 1:20-cv-01385-KBJ Document 10 Filed 05/28/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 GUN OWNERS OF AMERICA, INC.,                     )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )        Civil Action No. 20-1385 (KBJ)
                                                  )
 FEDERAL BUREAU OF INVESTIGATION,                 )
                                                  )
                 Defendant.                       )
                                                  )

                                 JOINT STATUS REPORT

       Pursuant to the Court’s April 25, 2021 Minute Order, the parties, by and through their

respective undersigned counsel, respectfully submit this Joint Status Report to apprise the Court

of the status of this Freedom of Information Act (“FOIA”) case.

       On May 22, 2020, Plaintiff Gun Owners of America, Inc. (“Plaintiff”) sued the Federal

Bureau of Investigation (“FBI”), alleging that the FBI unlawfully withheld records responsive to

Plaintiff’s FOIA request dated March 25, 2020, which sought records related to State points of

contact within the National Instant Criminal Background Check System administered by the FBI.

       The parties informed the Court in their April 19, 2021 Joint Status Report (ECF No. 9) that

by letter dated March 19, 2021, the FBI released in part the pages that it had referred to another

agency for review, thereby completing the FBI’s production in this case. On April 9, 2021, the FBI

provided Plaintiff with its Vaughn index. The parties further informed the Court that they needed

additional time to continue their discussions attempting to narrow any outstanding issues without

judicial intervention.

       By letter dated May 11, 2021, the FBI provided Plaintiff a supplemental release consisting

of reprocessed pages from a previous release. The parties still need additional time to continue
          Case 1:20-cv-01385-KBJ Document 10 Filed 05/28/21 Page 2 of 2




their discussions intended to determine whether they can resolve the remaining issues without

judicial intervention. Accordingly, the parties respectfully propose that they file another joint

status report by June 28, 2021.



Respectfully submitted,

 /s/ Robert J. Olson                           CHANNING D. PHILLIPS, D.C. Bar #415793
 Robert J. Olson                               Acting United States Attorney
 (D.C. Bar No. 1029318)
 Jeremiah L. Morgan                            BRIAN P. HUDAK
 (D.C. Bar No. 1012943)                        Acting Chief, Civil Division
 William J. Olson, P.C.
 (D.C. Bar No. 233833)
 William J. Olson, P.C.                        By:     /s/ Michael A. Tilghman II
 370 Maple Avenue West, Suite 4                         MICHAEL A. TILGHMAN II
 Vienna, VA 22180-5615                                  D.C. Bar # 988441
 703-356-5070 (telephone)                               Assistant United States Attorney
 703-356-5085 (fax)                                     U.S. Attorney’s Office, Civil Division
 wjo@mindspring.com (e-mail)                            555 Fourth Street, NW
                                                        Washington, DC 20530
 Attorneys for Plaintiff                                (202) 252-7113
                                                        Michael.Tilghman@usdoj.gov

                                               Attorneys for the United States of America
Dated: May 28, 2021




                                              -2-
